Hemphill, Ch. J.
We are of opinion that there was error in dismissing the writ of certiorari.
The petition of Zapp for administration, six years after the death of the intestate, shows that the object of taking out ad*811ministration was not to pay debts, for he does not allege any; but to take care of the property for two or three minor heirs of the deceased.
The defendant, that is the debtor, avers that he rented the property from an agent, or supposed agent of a guardian of these children, and had paid all, or nearly all of the rent; that his offer to make proof of renting from the agent of the guardian was rejected; that the guardianship was taken out in another county, being the county in which intestate had died.
The averments are not quite satisfactory, but we deem them sufficient to authorize a trial in the District Court. If it be true, that there were no debts, the plaintiff should have sought letters of guardianship, instead of administration; and if the rent was paid to a guardian previously appointed, it cannot be recovered by the administrator, and especially under the facts set out in this case. Judgment reversed and cause remanded.
Reversed and remanded.